Citation Nr: 0934879	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-37 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.  

2.  Entitlement to service connection for mandibular 
prognathia.

3.  Entitlement to service connection for an eye disorder, 
claimed as pigment dispersion syndrome (Krukenberg's spindle) 
and posterior subcapsular cataracts.  

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In July 2009, the Veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issues of entitlement to service connection for an eye 
disorder and sleep apnea are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left ear 
hearing loss has been manifested by level I hearing and, 
since he is not deaf in his non-service-connected right ear, 
it is presumed the hearing acuity in that ear is Level I.

2.  At the Travel Board hearing in July 2009, the Veteran 
withdrew his appeal seeking service connection for mandibular 
prognathia.


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss is properly evaluated 
as noncompensably disabling throughout the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to service 
connection for mandibular prognathia have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, letters dated in April 2005 and July 2005 and provided 
to the appellant prior to the October 2005 rating decision on 
appeal satisfied the VCAA's duty to notify provisions as 
these letters discussed the requirements for establishing his 
entitlement to service connection.  The Veteran's appeal for 
a higher (compensable) initial disability rating for his left 
ear hearing loss is a downstream issue, arising from the 
initial rating assigned for this disorder once the RO awarded 
service connection.  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim.  Those five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service-connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Since, however, the 
Veteran's claim for an increased initial rating is being 
denied, no effective date will be assigned.  Thus, there can 
be no possibility of prejudicing him in not providing 
additional VCAA notice concerning these downstream elements 
of his claim.  38 C.F.R. § 20.1102 (harmless error).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and provided the Veteran with VA audiological 
evaluations in December 2005 and May 2008.  He has also been 
afforded a hearing before the Board.  VA has satisfied its 
assistance duties.

It is noted that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability.  At the May 2008 
examination, the Veteran reported that his situation of 
greatest difficulty was hearing conversational speech and the 
examiner noted that the degree of hearing loss was clinically 
normal in the right ear and mild to moderately severe in the 
left ear.  The Veteran's functional impairments related to 
his hearing loss are essentially noted in the record and the 
Board finds that further examination is not required.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

Analysis

The Veteran was granted service connection for left ear 
hearing loss in October 2005 and assigned a noncompensable 
(i.e., zero percent) rating, which has remained in effect 
ever since.

In this appeal the Veteran is alleging the hearing loss in 
this ear is now worse, to the point that he deserves a higher 
rating.  For the reasons and bases set forth below, however, 
the Board finds that this disability is appropriately rated 
at the noncompensable level, so his claim for a higher rating 
must be denied.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
Hart, supra. See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Ratings for hearing loss are determined by considering the 
pure tone threshold average and speech discrimination 
percentage scores, resulting in a Roman numeral designation.  
38 C.F.R. § 4.85(b), Table VI.  Disability ratings are 
assigned by combining the level of hearing loss in each ear.  
38 C.F.R. § 4.85(e), Table VII.  See also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Hearing loss disability evaluations range from zero percent 
(i.e., noncompensable) to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, as measured by pure tone audiometric tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).

The Rating Schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  VA audiological 
examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  See 38 C.F.R. §§ 4.85(b), 4.87.

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the Veteran's left ear 
hearing loss at the noncompensable level.  At the most recent 
VA audiological examination in May 2008, which showed a 
slight decline in hearing acuity from the December 2005 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
25
LEFT
25
25
30
60
60

Average decibel loss was 24 in the right ear and 44 in the 
left ear with speech recognition ability of 92 percent in 
each ear.

As already explained, to determine the appropriate rating for 
the hearing loss, the Roman numeral values derived from Table 
VI are applied to Table VII.  But one additional point also 
worth mentioning, 38 C.F.R. § 4.85(f) states that when, as 
here, impaired hearing is service connected in only one ear, 
and the Veteran is not deaf in the non-service-connected ear, 
the non-service-connected ear will be assigned a Roman 
numeral value of I.  Therefore, a Roman numeral value of I 
will be used for the non-service-connected right ear to 
determine the Veteran's level of disability.  38 C.F.R. 
§§ 3.383, 4.85(f).  This does not change the outcome here, in 
any event, since the results of the May 2008 VA compensation 
examination reveal the Veteran has level I hearing acuity in 
his right ear even if the Board was not required to presume 
this level of hearing acuity in this ear.  That is to say, 
from Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived 
for the right ear, which is determined by intersecting the 
percent of speech discrimination row (92-100) with the 
puretone threshold average column (0-41).  Roman Numeral I is 
also derived for the left ear, by intersecting the percent of 
speech discrimination row (92-100) with the puretone 
threshold average column (42-49).

A noncompensable rating is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I (for the right ear) 
with column I (for the left ear).  So a compensable rating is 
not warranted based upon the findings listed in the May 2008 
VA audiological evaluation report, which, again, were 
slightly worse that the results of the December 2005 hearing 
evaluation.  Certainly then, the results of that earlier 
December 2005 hearing evaluation also do not provide a basis 
for assigning a higher, i.e., compensable rating.

The results of the December 2005 and May 2008 VA audiological 
examinations also do not show the Veteran has an exceptional 
pattern of hearing impairment that would warrant application 
of the special provisions of 38 C.F.R. § 4.86(a) and (b).  He 
did not have at least a 55-decible loss at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) 
to warrant application of subpart (a) of this regulation.  He 
also did not have a pure tone threshold of 30 decibels or 
less at 1,000 Hertz and of 70 decibels or more at 2,000 Hertz 
to warrant application of subpart (b) of this regulation.

Thus, the medical evidence shows the Veteran's left ear 
hearing loss is properly rated at the noncompensable level.  
The Board has considered the quality of life problems 
described by the Veteran - to include his July 2009 hearing 
testimony describing his hearing loss as productive of the 
sensation that he is in a drum.  However, such problems do 
not afford a basis for VA to assign a higher rating under the 
rigid schedular criteria of 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.

The Board also finds that the noncompensable schedular rating 
for the Veteran's left ear hearing loss is not inadequate, 
such that the claim should be referred to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In other words, there is no 
evidence the Veteran's left ear hearing loss has caused 
marked interference with his employment - meaning above and 
beyond that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Although the service-connected hearing loss in his left ear 
may have had some tangible effect on his continued 
employability, according to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  Thus, the Board 
does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left ear hearing loss has not warranted a 
compensable rating at any time since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
preponderance of evidence is against the claim for a 
compensable rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On July 14, 2009, the appellant was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony has been associated with 
the claims file.  The transcript of the hearing shows that 
the appellant withdrew his appeal for his claim of 
entitlement to service connection for mandibular prognathia.  
This oral statement, when transcribed, became a "writing."  
Tomlin v. Brown, 5 Vet. App. 355 (1993).

The appellant has withdrawn his appeal as to the claim of 
entitlement to service connection for mandibular prognathia.  
Hence, there remains no allegation of error of fact or law as 
to this issue for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
service connection claim and it is dismissed.


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.

The appeal for the claim of entitlement to service connection 
for mandibular prognathia is dismissed.


REMAND

Unfortunately, a remand is required with respect to the 
issues of entitlement to service connection for an eye 
disorder, claimed as pigment dispersion syndrome 
(Krukenberg's spindle) and posterior subcapsular cataracts, 
and sleep apnea, to include as secondary to a service-
connected disability.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Service treatment records reflect findings of mild 
Krukenberg's spindle, a pigment deposit on the corneal 
endothelium, and a diagnosis of pigment dispersion syndrome.  
Post service VA and private treatment records reflect 
findings of pigment dispersion syndrome, myopia with 
astigmatism, posterior subcapsular cataracts, and 
pseudophakia with well-positioned intraocular lens implants.  
In this regard, it is noted that there is a conflict in the 
medical evidence.  Specifically, private treatment records 
reflect findings of pigment dispersion syndrome; however, VA 
examination reports are negative for such findings.  

The Veteran contends that his current eye disorder is the 
result of his period of active duty service, to include 
radiation exposure and exposure to sun during multiple 
deployments while serving on board ship during his period of 
active duty service.  He has testified that the eye symptoms 
which he currently experiences are the same symptoms which he 
experienced on active duty.  

The veteran's service-incurred occupational exposure to 
ionizing radiation has been confirmed by the service 
department.  An August 2007 opinion from the Chief Public 
Health and Environmental Hazards Officer concludes that "it 
is unlikely that the veteran's posterior subcapsular 
cataracts can be attributed to occupational exposure to 
ionizing radiation in service."  In addition, an August 2007 
Advisory Opinion from the Director, Compensation and Pension 
Service, concludes that "there is no reasonable possibility 
that the veteran's posterior subcapsular cataracts resulted 
from radiation exposure in service."  

Although the May 2008 VA eye examination report notes that 
"[t]here are no physical exam signs that are consistent with 
a diagnosis of pigment dispersion syndrome in either eye," 
this examination report does not include an opinion as to 
whether the Veteran's subcapsular cataracts are related to 
his inservice findings of pigment dispersion syndrome.  

Medical evidence confirms findings of myopia.  Myopia is a 
form of refractive error.  As refractive error of the eye is 
not, by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  

Although the Veteran was afforded VA eye examinations in 
November 2005 and May 2008, these examination reports do not 
include opinions as to whether any current eye disorder was 
incurred in or aggravated as a result of the Veteran's period 
of active duty service.  Given the in-service findings of 
pigment dispersion syndrome, the Board finds that a VA 
examination is necessary to ascertain whether the any current 
eye disorder, to include myopia, is due to the Veteran's 
period of active duty service, underwent superimposed disease 
or injury, or was aggravated as a result of such service, to 
include exposure to ionizing radiation and/or sun.  

With respect to the issue of entitlement to service 
connection for sleep apnea, the Veteran claims that this 
disorder is the result of or is aggravated by his service-
connected deviated nasal septum and/or valvular heart 
disease.  Private treatment records reflect that the Veteran 
underwent a cardiac catheterization because of sleep apnea, 
shortness of breath, chest pain, and abnormal EKG 
(electrocardiogram).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board finds that 
additional development is needed before it can adjudicate 
this claim.

Accordingly, upon remand, the appellant should be provided 
notice of the evidence and information needed to substantiate 
a claim for secondary service connection.  He should also be 
afforded a VA examination to determine whether his sleep 
apnea is aggravated by his service-connected deviated septum 
and/or valvular heart disease.  See 38 C.F.R. § 3.310.

In this regard, it is noted that VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

The Veteran's July 2009 hearing testimony also reflects that 
he is in receipt of ongoing VA and private medical treatment 
for his claimed eye disorder and sleep apnea.  These 
additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must 
be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his eye and sleep disorder claims since 
his discharge from active duty service in 
June 2005.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

2.  Send the Veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for sleep apnea on the 
premise it is proximately due to, the 
result of, or chronically aggravated by 
his deviated septum and/or valvular heart 
disease.  See 38 C.F.R. § 3.310.

3.  Thereafter, the Veteran should be 
scheduled for a VA examination by a 
physician with specialization in eye 
disorders to ascertain the nature and 
likely etiology of any currently diagnosed 
eye disorder.  The claims file must be 
made available to the examiner and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions, to include 
post service findings of pigment 
dispersion syndrome contained in the 
service and post service private treatment 
records.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The examiner should set forth each 
currently found eye disorder and determine 
whether it is at least as likely as not 
that such eye disorder is (1) due to the 
Veteran's period of active duty service, 
(2) underwent superimposed disease or 
injury, or (3) was aggravated as a result 
of such service, to include findings of 
pigment dispersion syndrome.  The examiner 
should also indicate whether the Veteran 
has a current eye disorder that is related 
to either sun exposure or radiation 
exposure during his active duty service.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Schedule the Veteran for a VA 
examination by a physician with 
specialization in respiratory disorders to 
ascertain the nature and likely etiology 
of the Veteran's sleep apnea.  The claims 
file must be made available to the 
examiner and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.

The examiner should offer an opinion as to 
whether it is as likely as not that the 
Veteran has developed sleep apnea (1) 
secondary to deviated septum and/or 
valvular heart disease, (2) if the sleep 
apnea exists separately from deviated 
septum and valvular heart disease, or (3) 
the nasal septum and/or valvular heart 
disease aggravates the sleep apnea.  The 
opinion provided should reflect 
consideration of private treatment records 
showing that the Veteran underwent cardiac 
catheterization because of sleep apnea, 
shortness of breath, chest pain, and 
abnormal EKG.  The examiner should also be 
advised that temporary or intermittent 
flare-ups of a disease are not sufficient 
to be considered as "aggravation" for VA 
purposes.  Should the examiner conclude 
that the sleep apnea is aggravated by the 
deviated septum and/or valvular heart 
disease, the examiner should also opine as 
to the degree of sleep apnea disability 
but for the nasal septum and/or valvular 
heart disease.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should readjudicate 
the claims (on a de novo basis) in light 
of the additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


